Citation Nr: 1042908	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  98-13 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation (DIC) 
due to the deceased Veteran's blindness due to bilateral 
occipital lobe infarcts, under the provisions of 38 C.F.R. § 
3.312.

2.  Entitlement to DIC under the provisions of 38 U.S.C.A. § 
1151, based on VA treatment in November 1997.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney-at-Law




WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to February 
1946.  He died in November 1997.  The appellant is his surviving 
spouse.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois.  In September 1999, 
the Board remanded this case.  In June 2000, the Board denied the 
appellant's claims, and the appellant filed a motion for 
reconsideration of the Board decision.  The motion was denied by 
the Vice Chairman of the Board.  The appellant then appealed the 
June 2000 Board decision to the United States Court of Appeals 
for Veterans Claims (Court) which, in an order dated in March 
2001, vacated the Board's June 2000 decision and remanded the 
case to the Board for adjudication pursuant to the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West 2002)].  In December 2001, the Board again remanded 
the case.

By a June 2004 decision, the Board denied the appellant's claims.  
The appellant thereafter appealed the June 2004 Board decision to 
the Court.  In May 2007, the Court issued a Memorandum Decision 
wherein it vacated the Board's June 2004 decision and remanded 
the case for action consistent with its decision.  Judgment was 
entered in June 2007, and the case was thereafter returned to the 
Board.  The Board remanded the case in April 2009, and it was 
returned to the Board in September 2009.  In September 2009, the 
appellant's attorney requested that the record remain open for 90 
days to allow the appellant to submit additional evidence and/or 
argument.  While a formal ruling on the request was not rendered, 
the Board observes that the time period requested elapsed without 
further correspondence to the Board from the appellant or her 
attorney.  The Board subsequently remanded the appellant's case 
for further evidentiary development in a January 2010 decision.   
Most recently, the appellant's attorney requested in October 2010 
that the appellant's appeal be "adjudicated as soon as 
possible."  In light of the foregoing, the Board concludes that 
the matter is ready for further appellate review.

In November 1998, the appellant testified from the RO at a 
videoconference Board hearing.  A transcript of the hearing is in 
the claims file.  The Board notes that the Veterans Law Judge 
(VLJ) who held the November 1998 hearing is no longer employed by 
the Board.  By an October 2010 letter, the appellant and her 
attorney were notified of this fact, and were offered an 
opportunity to testify at a new hearing before a different VLJ.  
The appellant's attorney responded on October 21, 2010, noting 
that the appellate wished to withdraw her request for a BVA 
hearing.  Indeed, the letter specified that the appellant "does 
not wish to participate in a hearing of any kind and respectfully 
requests that [her] appeal be adjudicated as soon as possible."  
See the October 21, 2010 letter from the appellant's attorney.  
As such, a remand to afford the appellant a new hearing is not 
necessary in this case.  However, as discussed in more detail 
below, the Board finds that a remand is necessary for other 
development.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. 

REMAND

The Board regrets having to remand this case yet another time.  
However, after having carefully considered the matter, and for 
reasons expressed immediately below, the Board believes that the 
appellant's claim must be remanded for further procedural 
development.  

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims held that compliance 
with remand instructions is neither optional nor discretionary.  
Where the remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to ensure compliance. 

As noted above, the Board remanded this case most recently in 
January 2010.  In that decision, the Board instructed the RO to 
do two things: (1) to clarify whether Dr. C., who prepared a July 
2009 medical opinion, is in fact a cardiologist, and if not, to 
obtain medical opinions from a VA cardiologist; and (2) to 
readjudicate the appellant's claims, to include consideration of 
all evidence the RO has not considered previously, including 
Internet articles it received from the appellant's attorney in 
July 2009.  See the Board's January 2010 decision, pages 5-7.  

Although the RO has clarified that Dr. C. is in fact a 
cardiologist, the RO crucially did not readjudicate the 
appellant's claims following such development, per the Board's 
January 2010 instructions.  Indeed, the appellant's attorney 
specifically noted that she had not received any correspondence 
from the RO following the January 2010 Board decision.  See the 
appellant's May 10, 2010 Request for Status of Claim.  No 
Supplemental Statement of the Case (SSOC) dated subsequent to the 
January 2010 Board decision is of record, and there is no 
indication that the RO has granted the appellant's claims.  
Accordingly, the case must be remanded again so that 
readjudication, with consideration of all evidence of record, may 
be accomplished.  

Accordingly, the case is REMANDED to the RO for the following 
action:

Following the completion of any development 
it deems necessary, the RO should 
readjudicate the appellant's Dependency and 
Indemnity Compensation claims, taking into 
consideration all of the evidence of record 
to include Internet articles received from 
the appellant's attorney in July 2009.  If 
the claims are denied, in whole or in part, 
the RO should provide the appellant and her 
attorney with a Supplemental Statement of the 
Case and allow an appropriate period of time 
for response.  Thereafter, the claims folder 
should be returned to the Board for further 
appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



